Exhibit 10.1

 

EMPLOYMENT AGREEMENT

(Jon Greaves)

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of May 6, 2015,
(“Effective Date”) by and among QTS Realty Trust, Inc., a Maryland Corporation
(the “Company”), QualityTech, LP, a Delaware limited partnership (the “OP”),
Quality Technology Services Holding, LLC, a Delaware limited liability company
(the “Purchaser”), and Quality Technology Services, LLC, a Delaware limited
liability company (“QTS”), and Jon Greaves, an individual (“Executive”), with
respect to the following facts and circumstances:

RECITALS

 

WHEREAS, the Purchaser, Carpathia Holdings, LLC, a Delaware limited liability
company  (“Seller”), and Carpathia Acquisition, Inc., a Delaware corporation,
have entered into a Stock Purchase Agreement (the “Stock Purchase Agreement”)
dated May 6, 2015, pursuant to which, at the Closing, as such term is defined in
the Stock Purchase Agreement, Seller shall sell to Purchaser and Purchaser shall
purchase from Seller, all of the outstanding shares of capital stock of
Carpathia Acquisition, Inc.;

WHEREAS, Executive’s execution of this Agreement is a material inducement of,
and is a condition precedent for, the Purchaser to enter into the Stock Purchase
Agreement;

WHEREAS, contingent upon the consummation of the Closing, the Company and the OP
desire for Executive to be appointed Chief Scientist of QTS, and Executive
desires to accept such employment and appointment, on the terms set forth below.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

ARTICLE 1

EMPLOYMENT, TERM AND DUTIES

 

1.1         Employment.  Effective as of the consummation of the Closing (the
“Effective Date”) QTS and/or the Company shall employ Executive as the Chief
Scientist of QTS, upon the terms and conditions set forth in the Agreement;
provided that in the event the Closing does not occur or the Stock Purchase
Agreement is otherwise terminated upon the terms and subject to the conditions
contained therein, this Agreement shall thereupon become null and
void.  Executive shall report directly to the Chief Product Officer of QTS,
unless otherwise determined by the Chief Executive Officer of the Company.  

1.2        Term.  QTS and/or the Company shall employ Executive, and Executive
shall serve as the Chief Scientist of QTS commencing upon the Effective Date,
and continuing thereafter for a two (2) year term (the “Term”), unless earlier
terminated under Article 4; provided, that the Term shall automatically renew
for additional one (1)-year periods unless QTS (and/or the Company) or Executive
gives notice of non-renewal at least thirty (30) days prior to expiration of the
Term (as it may have been extended by any renewal period). 

1.3        Duties. 

(a)        Executive shall perform all of the duties and obligations consistent
with the position of Chief Scientist and consistent with the Bylaws or other
governing documents of QTS and/or the Company as in effect from time to time,
subject to the lawful and good faith direction of the Chief Product Officer of
QTS, and shall perform such other duties of an





 

--------------------------------------------------------------------------------

 



executive, managerial or administrative nature as shall be specified and
designated from time to time by the Chief Product Officer (including the
performance of services for any subsidiary or affiliate of the Company without
any additional compensation) consistent with the position of Chief
Scientist.  Executive shall perform the duties contemplated herein faithfully
and diligently.  

(b)        Executive shall devote substantially all of his business time and
effort to the performance of Executive’s duties hereunder and to the business
affairs of the OP, the Company and QTS; provided, that in no event shall this
provision prohibit Executive from (i) performing social, civic, charitable and
religious activities, (ii) managing personal investments and affairs, (iii)
participating in educational or professional associations, or (iv) any other
activities approved by the Chief Product Officer, so long as the activities set
forth in clauses (i) through (iv) above do not materially and adversely
interfere with Executive’s duties and obligations hereunder or to the business
affairs of the Company and/or QTS.   

ARTICLE 2

COMPENSATION

Subject to the provisions of this Agreement, QTS or the Company shall pay and
provide the following compensation and other benefits to Executive during each
of the years of the Term as compensation for services hereunder:

2.1        Salary.  In consideration for Executive’s services hereunder, QTS or
the Company shall pay Executive an annual salary at the rate of $250,000 per
year (“Base Pay”), payable in accordance with QTS’ regular payroll schedule from
time to time (less any deductions required for Social Security, state, federal
and local withholding taxes, and any other authorized or mandated similar
withholdings).  The Base Pay shall be reviewed no less frequently than
annually. 

2.2        Bonus.  Executive will have the opportunity to earn a bonus to be
paid in accordance with QTS’ regular bonus payment schedule.  Executive’s bonus
opportunity under the bonus plan in effect for calendar year 2015 as of
immediately prior to the Closing shall be deemed satisfied at the target
level.  Following the Closing and for the remainder of 2015, Executive is
eligible for a target bonus equal to 40% of his Base Pay based upon his
performance, the performance of the Company, and the attainment of integration
objectives (“Target Bonus”).  Both components of the bonus described in this
Section 2.2 will be prorated based on the number of days the Executive worked
pre-Closing and post-Closing and paid in 2016 in accordance with QTS’ regular
bonus payment schedule. 

2.3        Equity Award:  Executive will be entitled to participate in the
Company’s 2013 Equity Incentive Plan (or successor plan) (“Equity Plan”) in
accordance with its terms and conditions as may be in effect from time to time. 
Executive will be entitled to receive equity awards of Options or Restricted
Stock with the Company’s regular issuance schedule (“Equity Awards”) in
accordance with QTS’ policies.  Executive will be eligible for an additional
equity award pursuant to the Integration Bonus Plan contained in the Offer
Letter attached hereto as Attachment A.

ARTICLE 3

EXECUTIVE BENEFITS

 

3.1        Vacation.  Executive shall be entitled to five (5) weeks paid
vacation each calendar year in accordance with the general policies of QTS or
the Company.





 

--------------------------------------------------------------------------------

 



3.2        Employee Benefits.  Executive shall receive group insurance,
retirement plan benefits and other benefits pursuant to the terms of employee
benefit plans and programs sponsored and maintained by the Company, QTS or its
subsidiaries. 

3.3        Reimbursement for Expenses.   Executive shall be reimbursed for all
documented reasonable expenses incurred by Executive in the performance of his
duties or otherwise in furtherance of the business of QTS and/or the Company in
accordance with the reimbursement policies in effect from time to time.  Any
reimbursement under this Section 3.3 that is taxable to Executive shall be
made by December 31 of the calendar year following the calendar year in which
Executive incurred the expense.

ARTICLE 4

TERMINATION

 

4.1        Grounds for Termination.

4.1.1     Death or Disability.  Executive’s employment shall terminate
immediately in the event of Executive’s death or Disability.  “Disability”  has
the meaning set forth in the long-term disability plan applicable to the
Executive.

4.1.2     Cause.  QTS and the Company shall have the right to terminate
Executive’s employment by giving written notice of such termination to Executive
upon the occurrence of any one or more of the following events (which, for
purposes of this Agreement, shall constitute “Cause”):

(a)        Executive’s conviction of, or pleading guilty or nolo contendere to,
a crime that constitutes a felony or any lesser criminal offense involving
dishonesty or moral turpitude;

(b)       any commission by Executive of an act of dishonesty, theft, fraud, or
embezzlement;

(c)        any willful act by Executive that has a significant adverse effect on
the reputation of QTS, the Company, or any of their affiliates;

(d)       the substantial failure or refusal by Executive to perform the duties
of Chief Scientist.  It shall be a condition precedent to the Company’s right to
terminate employment for Cause pursuant to this subsection (d) that (i) the
Company shall have first given Executive written notice stating with reasonable
specificity the act(s) on which such termination is premised; (b) if such act(s)
is susceptible of cure or remedy, Executive shall have sixty (60) days after
receipt of such notice to cure any deficiencies, or;

(e)        Executive’s material violation of the material written rules,
regulations, procedures, or policies relating to the conduct of employees,
directors or officers of the Company.

For purposes of paragraph (c), no act or omission by Executive shall be
“willful” if conducted in good faith and with a reasonable belief that such act
or omission was in the best interests of the Company.





 

--------------------------------------------------------------------------------

 



4.1.3     Any Other Reason.  Notwithstanding anything to the contrary herein,
the Company shall have the right to terminate Executive’s employment under this
Agreement at any time without Cause by giving written notice of such termination
to Executive, and Executive shall have the right to terminate Executive’s
employment under this Agreement at any time by giving written notice of such
termination to the Company.  Any notice by Executive hereunder shall be given at
least sixty (60) days in advance of such termination.

4.2        Termination Date.  Except as provided in Section 4.1.1 with respect
to Executive’s death or Disability, any termination under Section 4.1 shall be
effective upon receipt of notice by Executive or the Company, as the case may
be, of such termination or upon such other later date as may be provided herein
or specified by the Company or Executive in the notice (the “Termination Date”).

4.3        Effect of Termination.

4.3.1     Termination with Cause.  In the event that Executive’s employment is
terminated by the Company with Cause or by Executive, the Company shall pay all
Accrued Obligations to Executive in a lump sum in cash within twenty (20) days
after the Termination Date or on such earlier date required by applicable
law.  “Accrued Obligations” means the sum of (a) Executive’s Base Pay hereunder
through the Termination Date to the extent not theretofore paid, (b) the amount
of any accrued but unused vacation pay, and (c) any business expense
reimbursements incurred by Executive as of the Termination Date and submitted
for reimbursement, in each case, consistent with the policy for such
reimbursements, within ten (10) days following the Termination Date.

4.3.2     Termination without Cause.  In the event that Executive’s employment
is terminated by the Company without Cause:

(a)        The Company shall pay all Accrued Obligations to Executive in a lump
sum in cash within twenty (20) days after the Termination Date or on such
earlier date required by law;

(b)       The Company shall pay to Executive, in a lump sum in cash nine (9)
months of Executive’s Based Pay as in effect on the Termination Date; and

(c)        The Company shall pay to Executive, in a lump sum in cash all bonus
amounts earned but not yet paid for the year prior to the year in which the
Termination Date occurs.

The Company’s delivery of any notice under Section 1.2 of this Agreement that
the Agreement will not be renewed and any subsequent termination of Executive’s
employment at the expiration of such Term of the Agreement shall not be
considered a termination without Cause, and Executive shall not be entitled to
any payments or benefits under Section 4.3.2 under such circumstance.

4.3.3     Termination Due to Death or Disability.  In the event that Executive’s
employment is terminated due to Executive’s death or Disability the Company
shall pay all Accrued Obligations to Executive or Executive’s estate in a lump
sum in cash within thirty (30) business days after the Termination Date.

4.3.4     Waiver and Release Agreement.  In consideration of the severance
payments and other benefits described in clauses (b) and (c) of Section 4.3.2,
to which severance payments and benefits





 

--------------------------------------------------------------------------------

 



Executive would not otherwise be entitled, and as a precondition to Executive
becoming entitled to such severance payments and other benefits under this
Agreement, Executive agrees to execute and deliver to the Company a waiver and
general release of claims (the “Release Agreement”) in favor of the Company and
the OP, their respective predecessors and successors and affiliates, and all of
the respective current or former directors, officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing, in a form
reasonably satisfactory to the Company, that has become effective in accordance
with its terms within sixty (60) business days after the applicable Termination
Date.  If Executive fails to execute and deliver the Release Agreement and if
such Release Agreement fails to become irrevocable within sixty (60) business
days after the applicable Termination Date, or if Executive revokes such Release
as provided therein, the Company shall have no obligation to provide any of the
severance payments and other benefits described in clauses (b) or (c) of Section
4.3.2.  The severance payments and other benefits described in clauses (b) and
(c) of Section 4.3.2 shall be made as soon as practicable after the Release
Agreement becomes irrevocable, provided that if such severance payments and
other benefits could be paid in either of two calendar years depending on the
date such release is delivered to the Company, such payments shall be made on
the later of January 15, or the date such release is delivered and becomes
non-revocable, of such later calendar year.

4.4        Required Delay For Certain Deferred Compensation and Section
409A.  In the event that any compensation with respect to Executive’s
termination is “deferred compensation” within the meaning of Section 409A of the
Code and the regulations promulgated thereunder (“Section 409A”), the shares of
the Company, the OP or any affiliate is publicly traded on an established
securities market or otherwise, and Executive is determined to be a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, payment of such
compensation shall be delayed as required by Section 409A.  Such delay shall
last six (6) months from the date of Executive’s termination, except in the
event of Executive’s death.  Within twenty (20) business days following the end
of such six (6)-month period, or, if earlier, Executive’s death, the Company
shall make a catch-up payment to Executive equal to the total amount of such
payments that would have been made during the six (6)-month period but for this
Section 4.4.  Such catch-up payment shall bear simple interest at the prime rate
of interest as published by the Wall Street Journal’s bank survey as of the
first day of the six (6)-month period, which such interest shall be paid with
the catch-up payment.  Wherever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A. 

4.5        Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company, QTS, the OP or its subsidiaries and
for which Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as Executive may have under any other contract or agreement
with the Company, QTS, the OP or its subsidiaries at or subsequent to the
termination date, which shall be payable in accordance with such plan, policy,
practice or program or contract or agreement, except as explicitly modified by
this Agreement.

ARTICLE 5

RESTRICTIVE COVENANTS

 

5.1        Confidential Information.

5.1.1     Obligation to Maintain Confidentiality.  Executive acknowledges that,
by reason of Executive’s employment by the Company, Executive will have access
to confidential information (collectively, “Confidential Information”) of the
Company, the OP and their respective subsidiaries (collectively, the “Quality
Companies”).  Executive acknowledges that such Confidential Information is a
valuable and unique asset of the Quality Companies and covenants that, both
during





 

--------------------------------------------------------------------------------

 



and after the Term, Executive shall not disclose any Confidential Information to
any person, partnership, corporation, limited liability company, or any other
entity (“Person”) (except as Executive’s duties as a manager, or employee of the
Company and the OP require) without the prior written authorization of the Board
of Directors of the Company (the “Board”).  The obligation of confidentiality
imposed by this Section 5.1 shall not apply to Confidential Information that
otherwise becomes known to the public through no act of Executive in breach of
this Agreement or which is required to be disclosed by court order, applicable
law or regulatory requirements, nor shall it apply to Executive’s disclosure of
Confidential Information to his attorneys and advisors in connection with a
dispute between Executive and a Quality Company.

5.1.2     Non-Competition.  Executive agrees that for the period during which
Executive is employed by, or serving as an officer of the Company, and for the
period set forth in this Section (the “Restricted Period”), Executive will not
(a)  directly or indirectly engage in any business involving the development,
construction, acquisition, ownership or operation of data center properties,
colocation facilities, cloud, and/or the provision of managed hosting services
that compete or are intended to compete with QTS, whether such business is
conducted by Executive individually or as a principal, partner, member,
stockholder, joint venturer, director, trustee, officer, employee, consultant,
advisor or independent contractor of any Person (as defined below) or (b) own
any interests in any data center facilities, colocation facilities, cloud, or
managed service providers; provided,  however, that this Section 5.1.2 shall not
be deemed to prohibit the direct or indirect ownership by Executive of up to
five (5) percent of the outstanding equity interests of any public company. 
“Person” means any individual, firm, corporation, partnership, company, limited
liability company, trust, joint venture, association or other entity.  This
clause does not prohibit Executive from employment with a Person (for example a
large corporation), which has its own data centers, colocation facilities,
cloud, and/or does its own managed hosting services, so long as Executive does
not work in any division of the Person directly competitive to QTS.  For
purposes of this Section 5.1.2, the Restricted Period will be (i) 2 years if the
Executive terminates employment on or prior to the second anniversary of the
Closing, (ii) 1.5 years if the Executive terminates employment after the second
anniversary of the Closing but prior to the fourth anniversary of the Closing,
and (iii) 1 year if the Executive terminates employment after the fourth
anniversary of the Closing.  Notwithstanding the foregoing, the Restricted
Period will be reduced to one (1) year if the Executive is terminated not for
Cause according to this Agreement. 

5.1.3    Non-Solicitation. Executive agrees that for the period during which
Executive is employed by, or serving as an officer of Company, and for the
period set forth in this Section (the “Non-Solicit Period”),  Executive will not
directly or indirectly (a) solicit, induce or encourage any employee (other than
clerical employees) or independent contractor to terminate their employment with
Company or to cease rendering services to Company, and Executive shall not
initiate discussions with any such Person for any such purpose or authorize or
knowingly cooperate with the taking of any such actions by any other Person, or
(b) solicit, recruit, induce for employment or hire (on behalf of Executive or
any other person or entity) any employee (other than clerical employees) or
independent contractor who has left the employment or other service of Company
(or any predecessor thereof) within one year of the termination of such
employee’s or independent contractor’s employment or other service with Company
or (c) solicit any of Company’s tenants to lease, purchase or otherwise occupy
data center space in the United States of America or encourage any of Company’s
tenants to reduce its patronage of Company.  For purposes of this Section 5.1.3,
the Non-Solicit Period will be (i) 3 years if the Executive terminates
employment on or prior to the second anniversary of the Closing, (ii) 2 years if
the Executive terminates employment after the second anniversary of the Closing
but prior to the fourth anniversary of the Closing, and (iii) 1 year if the
Executive terminates employment after the fourth anniversary of the Closing.

5.1.4     Company Property.  All records, designs, business plans, financial
statements, customer lists, manuals, memoranda, lists, research and development
plans, Intellectual Property and





 

--------------------------------------------------------------------------------

 



other property delivered to or compiled by Executive by or on behalf of any
Quality Company or its providers, clients or customers that pertain to the
business of any Quality Company, whether in tangible or electronic or digital
form, shall be and remain the property of such Quality Company and be subject at
all times to its discretion and control.  Likewise, all correspondence, reports,
records, charts, advertising materials and other similar data, whether in
tangible or electronic or digital form, pertaining to the business, activities,
research and development, Intellectual Property or future plans of a Quality
Company that is collected by Executive shall be delivered promptly to such
Quality Company without request by it upon termination of Executive’s employment
for any reason.  For purposes of this Section.

5.1.5     “Intellectual Property” shall mean patents, copyrights, trademarks,
trade dress, trade secrets, other such rights, and any applications therefor.

5.2        Inventions.  Executive is hereby retained in a capacity such that
Executive’s responsibilities may include the making of technical and managerial
contributions of value to the Quality Companies.  Executive hereby assigns to
the applicable Quality Company all rights, title and interest in such
contributions and inventions, and Intellectual Property therein, made or
conceived by Executive alone or jointly with others during the Term that relate
to the business of such Quality Company.  This assignment shall include (a) the
right to file and prosecute patent applications on such inventions in any and
all countries, (b) the patent applications filed and patents issuing thereon,
and (c) the right to obtain copyright, trademark or trade name protection for
any such work product.  Executive shall promptly and fully disclose all such
contributions and inventions to the Company and the OP and assist the Company
and the OP or any other Quality Company, as the case may be, in obtaining and
protecting the Intellectual Property rights therein, in any and all countries;
provided,  however, that said contributions and inventions shall be the property
of and are hereby assigned to the applicable Quality Company, whether or not
patented or registered for copyright, trademark or trade name protection, as the
case may be.  Executive agrees to take any further steps and execute any further
documentation necessary to assign rights in such contributions, inventions and
Intellectual Property therein to the applicable Quality
Company.  Notwithstanding the foregoing, no Quality Company shall have any
right, title or interest in any work product or copyrightable work developed
outside of work hours and without the use of any Quality Company’s resources
that does not relate to the business of any Quality Company and does not result
from any work performed by Executive for any Quality Company.

5.3        Non-disparagement.  Executive agrees that he will not talk about or
otherwise communicate to any third parties in a malicious, disparaging, or
defamatory manner regarding the Company, the OP or any of their affiliates,
owners or their past or present employees, directors, officers or other
representatives and will not make or authorize to be made any written or oral
statement that may disparage or damage the reputation of the Company, the OP or
any of their affiliates, owners or their past or present employees, directors,
officers or other representatives or their past or present employees, officers
or other representatives.

The Company and the OP agree that they will not talk about or otherwise
communicate to any third parties in a malicious, disparaging, or defamatory
manner regarding Executive and will not make or authorize to be made any written
or oral statement that may disparage or damage the reputation of Executive.  For
purposes of this non-disparagement provision, the Company and the OP are defined
to mean the Company’s executive team and the Board.

5.4        Cooperation.  At all times during Executive’s employment and after
the date of Executive’s termination of employment, Executive agrees to
reasonably cooperate (if occurring after termination of employment, to the
extent not interfering with Executive’s other business endeavors or personal
commitments) (i) with the Company and the OP in the defense of any legal matter
involving





 

--------------------------------------------------------------------------------

 



any matter that arose during Executive’s employment in the business of the
Company and the OP, and (ii) with all government authorities on matters
pertaining to any investigation, litigation or administrative proceeding
pertaining to the business of the Company and the OP.  The Company or the OP, as
applicable, will reimburse Executive for reasonable travel and out of pocket
expenses incurred by Executive in providing such cooperation.

5.5        Reasonableness of Restrictions; Blue-Penciling.  Executive has
carefully read and considered the provisions of Section 5 of this Agreement,
and, having done so, agrees that the restrictions set forth in such paragraphs
are fair and reasonable and reasonably required for the protection of the
interests of the Company and the OP and their businesses.  If any of the
provisions of Section 5 shall be held to be invalid or unenforceable, the
remaining provisions thereof shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
therein.  If any provision of Section 5 relating to time periods or areas of
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period or areas such court deems reasonable and enforceable, said
time periods and/or areas of restriction shall be deemed to become and
thereafter be the maximum time period and/or areas which such court deems
reasonable and enforceable.

5.6        Breach of Restrictive Covenants.  The parties agree that a breach or
violation of any provision of this Article 5 will result in immediate and
irreparable injury and harm to the Company, the OP and their business, and that
the Company, the OP and their affiliates shall have, in addition to any and all
remedies of law and other consequences under this Agreement, the right to seek
an injunction, specific performance or other equitable relief to prevent the
violation of the obligations hereunder, including without limitation, to address
any threatened breach or violation, and to enjoin and restrain Executive and
each and every person, firm, company or corporation concerned therewith, from
the violation or continuance of such violation or breach.  In addition thereto,
Executive shall be responsible for all damages, including reasonable attorneys’
fees, sustained by the Company, the OP and their affiliates by reason of such
violation.   

ARTICLE 6

GOVERNING LAW

 

6.1        Governing Law.  THER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF VIRGINIA APPLICABLE TO AGREEMENTS MADE
AND TO BE WHOLLY PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF
LAWS PROVISIONS OR THE CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION
WHICH WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF
VIRGINIA.

ARTICLE 7

MISCELLANEOUS

 

7.1        Amendments.  The provisions of this Agreement may not be waived,
altered, amended or repealed in whole or in part except by the signed written
consent of the parties sought to be bound by such waiver, alteration, amendment
or repeal.

7.2        Entire Agreement.  This Agreement, together with the Offer Letter
between QTS and Executive, dated May 5, 2015, attached hereto as Attachment A
and which is incorporated herein by reference, constitute the total and complete
agreement of the parties with respect to the subject matter hereof and thereof
and supersedes all prior and contemporaneous understandings and agreements
heretofore made, and there are no other representations, understandings or
agreements.





 

--------------------------------------------------------------------------------

 



7.3        Counterparts.  This Agreement may be executed in one of more
counterparts, each of which shall be deemed and original, but all of which shall
together constitute one and the same instrument.

7.4        Severability.  Each term, covenant, condition or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision shall be deemed by an arbitrator or
a court of competent jurisdiction to be invalid or unenforceable, the court or
arbitrator finding such invalidity or unenforceability shall modify or reform
this Agreement to give as much effect as possible to the terms and provisions of
this Agreement.  Any term or provision which cannot be so modified or reformed
shall be deleted and the remaining terms and provisions shall continue in full
force and effect.

7.5        Waiver or Delay.  The failure or delay on the part of the Company or
Executive to exercise any right or remedy, power or privilege hereunder shall
not operate as a waiver thereof.  A waiver, to be effective, must be in writing
and signed by the party making the waiver.  A written waiver of default shall
not operate as a waiver of any other default or of the same type of default on a
future occasion.

7.6        Successors and Assigns.  This Agreement shall be binding on and shall
inure to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided
herein.  Neither this Agreement nor any of the rights, benefits, obligations or
duties hereunder may be assigned or transferred by Executive except by operation
of law.  The Company and the OP may assign this Agreement to any affiliate or
successor.  The Company and the OP shall require any successor (whether direct
or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company and the OP to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place.

7.7        Necessary Acts.  Each party to this Agreement shall perform any
further acts and execute and deliver any additional agreements, assignments or
documents that may be reasonably necessary to carry out the provisions or to
effectuate the purpose of this Agreement.

7.8        Notices.  All notices, requests, demands and other communications to
be given under this Agreement shall be in writing and shall be deemed to have
been duly given on the date of service, if personally served on the party to
whom notice is to be given, or 48 hours after mailing, if mailed to the party to
whom notice is to be given by certified or registered mail, return receipt
requested, postage prepaid, and properly addressed to the party at his address
set forth as follows or any other address that any party may designate by
written notice to the other parties:

 

To Executive:

Jon Greaves

 

Address on file with the Company

 

 

To the Company or the OP:

c/o QTS Realty Trust, Inc.

 

12851 Foster Street, Suite 205

 

Overland Park, Kansas  66213

 

Attention: General Counsel

 

Facsimile: (913) 814-7766

 

7.9        Headings and Captions.  The headings and captions used herein are
solely for the purpose of reference only and are not to be considered as
construing or interpreting the provisions of this Agreement.





 

--------------------------------------------------------------------------------

 



7.10      Construction.  All terms and definitions contained herein shall be
construed in such a manner that shall give effect to the fullest extent possible
to the express or implied intent of the parties hereby.

7.11      Counsel.  Executive has been advised by the Company and the OP that he
should consider seeking the advice of counsel in connection with the execution
of this Agreement and the other agreements contemplated hereby and Executive has
had an opportunity to do so.  Executive has read and understands this Agreement,
and has sought the advice of counsel to the extent he has determined
appropriate.

7.12      Withholding of Compensation.  Executive hereby agrees that the Company
may deduct and withhold from the compensation or other amounts payable to
Executive hereunder or otherwise in connection with Executive’s employment any
amounts required to be deducted and withheld by the Company under the provisions
of any applicable Federal, state and local statute, law, regulation, ordinance
or order.

7.13      Executive Representation.  Executive acknowledges that by entering
into or complying with any provision of this Agreement he is not breaching or
acting in contravention of any other agreement or commitment he has to any other
firm, corporation, partnership, organization, person or any other individual or
entity. 

IN WITNESS WHEREOF, the parties hereto have caused the Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

 

COMPANY

 

 

 

QTS Realty Trust, Inc.

 

 

 

By:

/s/ Chad L. Williams

 

Name:

Chad L. Williams

 

Title:

Chief Executive Officer

 

 

 

 

 

OP

 

 

 

QualityTech, LP

 

 

 

By:

QTS Realty Trust, Inc., its sole general partner

 

 

 

 

By:

/s/ Chad L. Williams

 

Name:

Chad L. Williams

 

Title:

Chief Executive Officer

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

PURCHASER

 

 

 

Quality Technology Services Holding, LLC

 

 

 

By:

QualityTech, LP, its sole member

 

 

 

 

By:

QTS Realty Trust, Inc., its sole general partner

 

 

 

 

By:

/s/ Chad L. Williams

 

Name:

Chad L. Williams

 

Title:

Chief Executive Officer

 

 

 

 

 

QTS

 

 

 

Quality Technology Services, LLC

 

 

 

By:

/s/ Chad L. Williams

 

Name:

Chad L. Williams

 

Title:

Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Jon Greaves

 

Jon Greaves

 





 

--------------------------------------------------------------------------------

 



Attachment A

 

--------------------------------------------------------------------------------